Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 4, 6, 11, 13, 18 and 20.

Allowable Subject Matter
3.	Claims 1-3, 5, 7-10, 12, 14-17 and 19 are allowed.
4.	Claims 1-3, 5, 7-10, 12, 14-17 and 19 are renumbered.

5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipates or renders obvious a computer-implemented method, the method including the steps of: filtering, by the processor, the plurality of plotted points to remove plotted points outside of the uncertainty boundary line to leave only remaining plotted points; defining, by the processor, at least one cluster of remaining plotted points based on similar behavior of a subset of the remaining plotted points; and presenting, by the processor, the one cluster of remaining plotted points on a second polar graph, wherein the remaining plotted points are used to provide adaptive setup to tune a response in the fluid flow measurements, and wherein the tuning is used to enhance the accuracy of a fluid flow measurement sensor within a zone, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 8 is allowed because none of the prior art of record anticipates or renders obvious a system comprising: a processor coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to: filter the plurality of plotted points to remove plotted points outside of the uncertainty boundary line to leave only remaining plotted points; define at least one cluster of remaining plotted points based on similar behavior of a subset of the remaining plotted points; and present the one cluster of remaining plotted points on a second polar graph, wherein the remaining plotted points are used to provide adaptive setup to tune a response in the fluid flow measurements, and wherein the tuning is used to enhance the accuracy of a fluid flow measurement sensor within a zone , in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 15 is allowed because none of the prior art of record anticipates or renders obvious a computer program product for visualizing flow measurements, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method including the steps of: filtering the plurality of plotted points to remove plotted points outside of the uncertainty boundary line to leave only remaining plotted points; defining at least one cluster of remaining plotted points based on similar behavior of a subset of the remaining plotted points; and presenting the one cluster of remaining plotted points on a second polar graph, wherein the remaining plotted points are used to provide adaptive setup to tune a response in the fluid flow measurements, and wherein the tuning is used to enhance the accuracy of a fluid flow 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
 Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857